Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2 – 5 and 10 in the reply filed on March 3rd, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 – 5 and 10, a “fructooligosaccharide-containing oil and fat” is claimed.  This term is unclear as oils are a form of fat and the term “oil and fat” would be redundant.  It is also unclear if “oil and fat” is referencing two types of fructooligosaccharide-containing substances or one substance made of different types of fat.  For the purposes of compact prosecution, “oil and fat” will be understood to mean fatty acids and their derivatives.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US-20160278399-A1) as evidenced by the instant specification.
Regarding claim 2, Wang teaches a fructooligosaccharide-containing oil and fat created by ball milling a blend of sweeteners, confectionary fats, and emulsifiers [Paragraph 0033].  Wang also teaches that fructooligosaccharides can be used as sweeteners [Paragraph 0027].  The instant specification identifies a ball mill as a form of closed system pulverizer [Paragraph 0031].
Claims 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ervin (US-20110313055-A1
Regarding claim 3, Ervin teaches a fructooligosaccharide-containing oil and fat comprising a fructooligosaccharide, an oil and fat, and an emulsifier [claim 20].  Ervin identifies fructooligosaccharide as a form of fiber usable in the composition of claim 20 [Paragraph 0068].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ervin as applied to claim 3 above, and further in view of DCA (NPL – DCA).
Regarding claim 5, Ervin does not teach that the moisture value of 5 wt% or less of the fructooligosaccharide-containing oil and fat is maintained after 27 days from the time of production when stored at a temperature of 37.0° C and a relative humidity of 50% after the production.
DCA teaches that moisture can severely impact the storage of food and only reach its shelf-life when humidity is controlled.  Controlling moisture levels in facilities with dehumidifiers and temperature control technology the results in improved overall quality of product (pg 2, Higher Quality).
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the temperature and humidity of the storage facility to obtain the desired moisture level in the product for 27 days for the purpose of maintaining the shelf-life and overall quality of the fructooligosaccharide-containing oil and fat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ervin as applied to claim 4 above, and further in view of DCA (NPL – DCA).
Regarding claim 10, Ervin does not teach that the moisture value of 5 wt% or less of the fructooligosaccharide-containing oil and fat is maintained after 27 days from the time of production when stored at a temperature of 37.0° C and a relative humidity of 50% after the production.
DCA teaches that moisture can severely impact the storage of food and only reach its shelf-life when humidity is controlled.  Controlling moisture levels in facilities with dehumidifiers and temperature control technology the results in improved overall quality of product (pg 2, Higher Quality).
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the temperature and humidity of the storage facility to obtain the desired moisture level in the product for 27 days for the purpose of maintaining the shelf-life and overall quality of the fructooligosaccharide-containing oil and fat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ervin.
Regarding claim 4, Ervin teaches a fructooligosaccharide-containing oil and fat according to claim 3, wherein the weight ratio of the fructooligosaccharide to the oil and fat is 0.0002 – 61.5 (0.001% – 80% fructooligosaccharide to 1.3% – 50% combined fats) [Paragraphs 0067, 0070, and 0072].   The content of the emulsifier is 0.001% – 5% by weight [Paragraph 0074].
While Ervin does not disclose an example within the ranges of the application, the courts have held that, when the ranges disclosed in the reference and claimed by applicant overlap in scope but the reference does not contain a specific example within the claimed range, a prima facie case of obviousness exists.  Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791